         Case 3:19-cv-00662-SDD-EWD              Document 1         10/01/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA

 RODIENA ALKADI,                                   §
      Plaintiff,                                   §   CIVIL ACTION NO.
                                                   §
                                                   §
 VERSUS                                            §   JUDGE
                                                   §
                                                   §   MAGISTRATE JUDGE
 AMERICAN CANCER SOCIETY, INC.,                    §
     Defendant.                                    §          JURY TRIAL DEMANDED

                                    NOTICE OF REMOVAL


       NOW INTO COURT, through undersigned counsel, comes Defendant American Cancer

Society, Inc. (hereinafter referred to as “Defendant”), and without waiving any of its defenses or

objections, removes to this Court the Petition filed on behalf of Plaintiff Rodiena Alkadi entitled

Rodiena Alkadi v. American Cancer Society, Inc., Civil Suit No. 686961, Sec 21, pending in the 19th

Judicial District Court, Parish of East Baton Rouge, State of Louisiana. As the basis for removal,

Defendant represents that:

                                                  1.

       On August 27, 2019, a Petition entitled Rodiena Alkadi v. American Cancer Society, Inc.,

Civil Suit No. 686961, Sec 21, was filed on behalf of Plaintiff Rodiena Alkadi. in the 19th Judicial

District Court for the Parish of East Baton Rouge, which is within the Middle District of Louisiana.

Venue is proper in the Middle District of Louisiana because the civil district court action is pending

within the jurisdictional confines of this District. See 28 U.S.C. §§ 1391(b) and 1441(a). A true and

correct copy of the Petition is attached hereto behind Exhibit A.




                                                                                                Page 1
          Case 3:19-cv-00662-SDD-EWD                Document 1       10/01/19 Page 2 of 4



                                                    2.

         Defendant was served with the Petition on September 20, 2019. A true and correct copy of

the Citation is attached hereto behind Exhibit A. Pursuant to 28 U.S.C. §1446(b), this Notice of

Removal is timely filed within thirty (30) days of the date Defendant first received the Petition.

                                                    3.

         In her Petition, Plaintiff asserts a claim for violation of Title VII of the Civil Rights Act, as

amended, 42 U.S.C. §2000e. See Petition, para. 19, pg. 4. The United States District Court therefore

has original jurisdiction over this action. In this regard, 28 U.S.C. §1331 states: “The district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” Inasmuch as Plaintiff is alleging a violation of Title VII, this case presents a

federal question and is properly removed. Thus, the Court has original jurisdiction over the action

under 28 U.S.C. §1331 and this action is removable pursuant to 28 U.S.C. §§1441 and 1446.

                                                    4.

         In her Petition, Plaintiff further avers that she is domiciled in the Parish of Livingston, State

of Louisiana. Plaintiff further avers that Defendant is a foreign corporation doing business in

Louisiana, with its principal place of business in County of Fulton, State of Georgia. See Petition,

para. 1 and 2, pg 1.

                                                    5.

         The Court also has jurisdiction over this action on the basis of diversity jurisdiction pursuant

to 28 U.S.C. §1332, as the parties are citizens of different states and upon information and belief the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, as Plaintiff’s annual

salary was $75,000.00 (see Exhibit B). Thus, this action is removable under 28 U.S.C. '1441(b) and

'1446.


                                                                                                   Page 2
         Case 3:19-cv-00662-SDD-EWD                Document 1       10/01/19 Page 3 of 4



                                                   6.

        Pursuant to 28 U.S.C. '1446(a), a copy of all pleadings and orders in the state court record,

which includes Aall process, pleadings, and orders served upon@ Defendant, are attached hereto

behind Exhibit A. These documents constitute all process, pleadings, and orders served upon

Defendant in this case at the time of the filing of this removal.

                                                   7.

        This Court may exercise supplemental jurisdiction over Plaintiff’s state law claim pursuant to

28 U.S.C. § 1367.

                                                   8.

        Promptly after this notice of removal is filed, written notice thereof will be given to all

adverse parties and a copy of this Notice of Removal will be filed with the clerk of the aforesaid

state court to effect the removal of this civil action to this Honorable Court as provided by law.

                                                   9.

        This Notice of Removal is executed pursuant to Federal Rule of Civil Procedure 11.

        WHEREFORE, Defendant prays that this Notice of Removal be accepted as good and

sufficient, that the aforesaid Petition be removed from the state court to this Honorable Court for trial

and determination as provided by law, and that this Court enter such orders and issue such process as

may be proper to bring before it copies of all records and proceedings in said civil action from said

state court, and thereupon proceed with this civil action as if it had originally been commenced in

this Court.




                                                                                                  Page 3
         Case 3:19-cv-00662-SDD-EWD             Document 1       10/01/19 Page 4 of 4




Dated: October 1, 2019                             Respectfully submitted,

                                                   /s/ Eric R. Miller
                                                   Eric R. Miller, T.A.
                                                   Louisiana State Bar Number 21359
                                                   THE KULLMAN FIRM APLC
                                                   4605 Bluebonnet Blvd., Suite A
                                                   Baton Rouge, Louisiana 70809
                                                   Telephone: (225) 906-4250
                                                   Facsimile: (225) 906-4230
                                                   Email: EM@kullmanlaw.com

                                                   Alexandra Navarre-Davis
                                                   Louisiana State Bar Number 35000
                                                   THE KULLMAN FIRM
                                                   1100 Poydras Street, Suite 1600
                                                   New Orleans, Louisiana 70163
                                                   T: 504-524-4162
                                                   F: 504-596-4189
                                                   Email: AND@kullmanlaw.com

                                                   COUNSEL FOR DEFENDANT,
                                                   AMERICAN CANCER SOCIETY, INC.




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 1st day of October, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to the following:

        G. Karl Bernard
        KARL BERNARD & ASSOCIATES, LLC
        Email: karl.bernard@karlbernardlaw.com
        Counsel for Plaintiff
                                                           /s/ Eric R. Miller
                                                           ERIC R. MILLER




                                                                                              Page 4
